                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

CHARLES C. FREENY III, BRYAN E.                 §
FREENY, and JAMES P. FREENY,                    §
                                                §
                Plaintiffs,                     §
                                                §
v.                                              §     Case No. 2:18-CV-00049-JRG-RSP
                                                §
FOSSIL GROUP, INC.,                             §
                                                §
                Defendant.                      §

                                            ORDER

       The above entitled and numbered civil action was referred to United States Magistrate

Judge Roy S. Payne pursuant to 28 U.S.C. § 636. Now before the Court is the Report &

Recommendation (Dkt. No. 51) by Magistrate Judge Payne, which recommends that Defendant
   .
Fossil Group, Inc.’s motion to dismiss (Dkt. No. 20) be denied. No party has objected to the Report

& Recommendation.

       Having reviewed Magistrate Judge Payne’s Report & Recommendation, Fossil’s motion

and reply (Dkt. No. 27) and the Freenys’ response (Dkt. No. 25) and sur-reply (Dkt. No. 28), the

Court concludes that the Report & Recommendation (Dkt. No. 51) is correct and is hereby

ADOPTED. Accordingly, Fossil’s motion to dismiss (Dkt. No. 20) is DENIED.
       SIGNED this 19th day of December, 2011.
      So ORDERED and SIGNED this 7th day of March, 2019.




                                                         ____________________________________
                                                         RODNEY GILSTRAP
                                                         UNITED STATES DISTRICT JUDGE
